



Exhibit 10.1


December 27, 2018


Dear Raghu:


As you know, you are currently serving as interim President and Chief Executive
Officer (“Interim CEO”) at TiVo Corporation (“TiVo” or the “Company”), pursuant
to the terms of an offer letter from the Company dated July 23, 2018 (the
“Original Offer Letter”). The Company’s Board of Directors (the “Board”) has
approved the amended terms and conditions of your employment as Interim CEO set
forth below in this letter agreement (this “Amended Agreement”) and in the
attached Amended and Restated Executive Severance and Arbitration Agreement (the
“Amended Severance Agreement”), both of which together shall supersede and
replace the Original Offer Letter and the severance agreement attached thereto,
in their entirety.


In the event of a conflict between any of the terms of this Amended Agreement
and any of the terms of (1) any of the agreements related to any equity awards
granted to you other than awards for service as a member of the Board, the terms
of this Amended Agreement shall prevail, and (2) the Amended Severance
Agreement, the terms of the Amended Severance Agreement shall prevail.
Capitalized terms used but not otherwise defined in this Amended Agreement shall
have the meanings set forth in the Amended Severance Agreement.


For clarity, the Board has the authority to take any action or make any decision
described in this Amended Agreement as an action to be taken or decision to be
made by the Compensation Committee of the Board (the “Compensation Committee”).


Compensation and Benefits


Base Salary. Your annual base salary will remain at the rate of $750,000 per
year, paid in semi-monthly installments of $31,250 each, subject to standard
payroll deductions and withholdings (the “Base Salary”). Your Base Salary will
be subject to review and adjustment by the Compensation Committee on an annual
basis.


Annual Incentives. For the 2018 fiscal year and subsequent fiscal years, you
will participate in the Company’s standard Senior Executive Company Incentive
Plan (the “EIP”) applicable to each such year (for each such year, the “Annual
Incentive”). Upon 100% achievement of targets thereunder, the EIP will provide
you an Annual Incentive payout equal to 125% of your Base Salary earned during
the applicable fiscal year, with a maximum payout of up to two times such target
amount and a threshold as set by the Compensation Committee, subject to the
terms and conditions applicable to such payouts and benefits. Such Annual
Incentive and the EIP will be reviewed annually by the Compensation Committee,
provided that there shall be no decrease of “target” and “maximum” payouts.
Notwithstanding anything to the contrary in the EIP, you need not be employed by
the Company for the entire fiscal year or on the day that your 2018 Annual
Incentive (if any) is scheduled to be paid in order to earn and receive such
2018 Annual Incentive, provided that in the event you are employed by the
Company for less than the full fiscal year, your Annual Incentive will be pro
rated to reflect the portion of the year during which you served as Interim CEO.
Any earned Annual Incentives shall be subject to standard payroll deductions and
withholdings, and paid no later than March 15th of the year following the
applicable fiscal year.


Notwithstanding anything to the contrary in the EIP, with respect to your 2019
Annual Incentive, in the event the Company terminates your employment during
2019 without Cause (as defined in the Amended Severance Agreement) or you resign
your employment with the Company during 2019 because (i) the Company hires a new
CEO or (ii) a Change in Control (as defined in the Amended Severance Agreement)
occurs, then subject to the conditions set forth in Section 1(k) of the Amended
Severance Agreement, you will be eligible for a payment equal to a pro rated
2019 Annual Incentive reflecting the portion of the 2019 fiscal year during
which you served as Interim CEO, subject to a minimum payment of 50% of your
target 2019 Annual Incentive (assuming full performance but no
over-performance), to be paid subject to standard deductions and withholdings on
the 60th day following your Separation from Service (as defined in the Amended
Severance Agreement).


Long-Term Incentive Compensation.


2018 Restricted Stock Unit Award. Under the Original Offer Letter, you were
granted a restricted stock unit award with a total value of $2,000,000 (the
“2018 RSU”). The 2018 RSU shall continue to be governed in all respects by the
terms of the governing plan documents and award agreement.


Additional Restricted Stock Unit Award. Subject to your continued employment, on
January 2, 2019, you will be granted an additional restricted stock unit award
(the “2019 RSU”), with a total value of $2,000,000. The number of units
underlying the 2019 RSU will be determined by dividing $2,000,000 by the closing
price of TiVo’s common stock on December 31, 2018. The





--------------------------------------------------------------------------------





2019 RSU shall be subject to a quarterly vesting schedule, with one-fourth of
the units vesting every three months after the grant date. Except as discussed
in the Amended Severance Agreement in the event of certain termination events,
the vesting of the 2019 RSU is conditioned on your remaining in employment as
Interim CEO of the Company through the applicable vesting date. The 2019 RSU
will be granted pursuant to the Rovi Corporation 2008 Equity Incentive Plan, as
amended. Also, as a condition to the award, the 2019 RSU documentation will
provide that you not publicly resell any vested portion of the 2019 RSU during
your tenure as Interim CEO of the Company.


Other Benefits. You will continue to be eligible to receive the Company’s
standard benefits pursuant to the Company’s policies and subject to the terms
and conditions of the governing plans, including without limitation
reimbursement for your travel and housing expenses (for clarity, actual and
committed) in travelling from your home and working at the Company’s San Jose
offices.


To the extent that any reimbursement of expenses or in-kind benefits provided to
you under this Amended Agreement are subject to the provisions of Section 409A:
(a) to be eligible to obtain reimbursement for such expenses you must submit
expense reports within sixty (60) days after the expense is incurred, (b) any
such reimbursements will be paid as soon as administratively practicable in
accordance with the Company’s timing for expense reimbursement (but in all cases
no later than December 31 of the year following the year in which the expense
was incurred in order to maintain compliance with Section 409A), (c) the amount
of expenses eligible for such expense reimbursement or the in-kind benefits
provided during a taxable year to you shall not affect any expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year, and
(d) the right to reimbursement or to in-kind benefits under this Amended
Agreement will not be subject to liquidation or exchange for another benefit.


In the event your employment ends for any reason during 2019, then subject to
your timely election of continued health insurance coverage under COBRA, and
subject to the conditions set forth in Section 1(k) of the Amended Severance
Agreement, the Company will pay your COBRA premiums through the earlier of
(i) December 31, 2019 or (ii) the date you become eligible for health insurance
coverage through a new employer.


Other Agreements/Policies


You remain subject to the following documents, which you executed upon the
commencement of your employment:
1)    Proprietary Information, Inventions and Ethics Agreement;
2)    Procedures and Guidelines Governing Securities Trades by Company
Personnel;
3)    Code of Personal and Business Conduct and Ethics; and
4)    Arbitration Policy.


At Will Employment


Your employment with TiVo remains at will, and therefore either TiVo or a
Subsidiary, as applicable, or you may terminate the employment relationship at
any time, with or without Cause and with or without advance notice. Your
employment at-will status may only be modified in a written agreement signed by
you and a duly authorized member of the Board.


Notwithstanding the foregoing, simultaneously with the execution of this Amended
Agreement, the Company and you shall execute the Amended Severance Agreement
attached hereto as Exhibit A, under which you would be provided certain benefits
set forth therein upon the occurrence of the events specified therein. Any
dispute arising out of or relating to your employment with the Company or such
Subsidiary will be subject to binding arbitration as set forth in the Amended
Severance Agreement.


Section 409A


It is intended that all of the payments payable under this Amended Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended, provided under
Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this
Amended Agreement will be construed to the greatest extent possible as
consistent with those provisions.


Miscellaneous


All compensation paid or granted to you by the Company will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise





--------------------------------------------------------------------------------





to a right to voluntary terminate employment for a “constructive termination” or
any similar term under any plan of or agreement with the Company.


Your existing coverage under the Company’s Director & Officer Liability
Insurance shall be unaffected by this Amended Agreement.


This Amended Agreement and the other agreements referenced herein shall be the
complete and exclusive statement of all of the terms and conditions of your
employment with the Company, and shall supersede and replace any and all prior
agreements or representations with regard to the subject matter hereof, whether
written or oral, including the Original Offer Letter. This Amended Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by you and a duly authorized member of the Board. This Amended
Agreement is intended to bind and inure to the benefit of and be enforceable by
you and the Company, and our respective successors, assigns, heirs, executors
and administrators, except that (i) you may not assign any of your duties or
rights hereunder without the express written consent of the Company, and (ii)
the Company may assign this Amended Agreement only to a successor in interest
that assumes this Amended Agreement and the Amended Severance Agreement and the
liabilities hereunder and thereunder in writing. Whenever possible, each
provision of this Amended Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amended
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Amended Agreement will be reformed, construed and enforced as if such
invalid, illegal or unenforceable provisions had never been contained herein.
This Amended Agreement and the terms of your employment with the Company shall
be governed in all aspects by the laws of the State of California without regard
or reference to the rules of conflicts of law that would require the application
of the laws of any other jurisdiction.


If the foregoing meets with your approval, please indicate by signing below and
returning a copy of this Amended Agreement to TiVo’s HR Department to the
attention of Connie Puglia. By signing below, you further agree to respect the
Company’s work rules and faithfully carry out the duties herein. Two duplicates
of this Amended Agreement are to be created; both the Company and you will
retain a copy.


Sincerely,


/s/ James E. Meyer


James E. Meyer
Chairman of the Board of Directors


Agreed & Accepted:


/s/ Raghavendra Rau        December 27, 2018    
Raghavendra Rau            Date







